Barnard, P. J.
The relator is the owner of certain lands in Long Island City. In 1880, the assessors, in making up the assessment roll, failed to annex thereto the sworn statement as required by law. The tax was void for this omission, but the legislature, by chapter 656, Laws 1886, ratified and confirmed the tax, and levied the same, with interest, upon the several pieces of land and premises upon which the same was originally assessed or levied. The relator claims that the legislature had no power to assess and aver the interest on the old tax, because it was invalid, and therefore did not draw interest. This objection is not well founded. The assessors had jurisdiction of the subject of taxation, and the omission to verify the roll was an omission which could be remedied by a healing act. The legislature could dispense with a certificate entirely, and still make a legal tax. Ensign v. Barse, 107 N. Y. 329, 14 N. E. Rep. 400, and 15 N. E. Rep. 401. The power to relevy the tax carried with it the power to levy the interest upon it. This alone would be just to those who paid the tax on the irregular assessment; and the point is clearly decided in Spencer v. Merchant, 100 N. Y. 585, 3 N. E. Rep. 682. The provision as to notice to be given to tax-payers when assessment roll is complete is not retroactive, but is to apply only to tax-rolls and levies subsequently made. The order should therefore be reversed, and the motion for a mandamus denied, with $50 costs of appeal and upon denial of motion.